Crew III, J.
Appeal from a judgment of the County Court of Otsego County (Mogavero, Jr., J.), rendered August 12, 1991, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Defendant’s motion to suppress statements made by him to the arresting police officer was properly denied. The police officer’s questioning of defendant at the place where defendant’s vehicle had been stopped for a traffic violation about whether he had been drinking and driving was clearly investigatory rather than custodial interrogation (see, People v Mathis, 136 AD2d 746, lv denied 71 NY2d 899; People v Hennigan, 135 AD2d 1082; People v Brown, 104 AD2d 696). As to defendant’s remaining contentions, they have been considered and found to be lacking in merit.
Mikoll, J. P., Levine, Mercure and Harvey, JJ., concur. Ordered that the judgment is affirmed.